Name: 80/326/EEC: Commission Decision of 3 March 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'ETEC Autospec WD/ED X-ray spectrometer' are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-19

 Avis juridique important|31980D032680/326/EEC: Commission Decision of 3 March 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'ETEC Autospec WD/ED X-ray spectrometer' are not fulfilled Official Journal L 073 , 19/03/1980 P. 0017 - 0017 Greek special edition: Chapter 02 Volume 8 P. 0186 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 3 MARCH 1980 ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' ETEC AUTOSPEC WD/ED X-RAY SPECTROMETER ' ARE NOT FULFILLED ( 80/326/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 3 SEPTEMBER 1979 , THE ITALIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' ETEC AUTOSPEC WD/ED X-RAY SPECTROMETER ' , TO BE USED IN PARTICULAR FOR THE SUBMICROSCOPIC STUDY OF THE SURFACES OF SAMPLES OF ANIMAL AND VEGETABLE TISSUES , MICROORGANISMS , MINERALS AND PROCESSED METALS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY , WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 5 FEBRUARY 1980 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN X-RAY SPECTROMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS AND , IN PARTICULAR , THE RESOLUTION REALIZED DURING THE SPECTRAL ANALYSIS AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS APPARATUS OF THE SAME KIND IS PRINCIPALLY USED FOR THE REALIZATION OF SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1975 , TO THE ' ENERGY DISPERSIVE X-RAY MICROANALYZER , SYSTEM 860 ' APPARATUS MANUFACTURED BY LINK SYSTEMS , HALIFAX ROAD , HIGH WYCOMBE , BUCKINGHAMSHIRE HP12 3SE , UNITED KINGDOM , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' ETEC AUTOSPEC WD/ED X-RAY SPECTROMETER ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 MARCH 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION